DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendments filed on 12/01/2019 are acknowledged.
Claims 1-6 are pending for examination.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Donnay et al. (USPGPUB 2011/0319729). In regard to claim 1, Donnay discloses a sensor applicator assembly for a continuous glucose monitoring system (at least elements 14, 122, 200, 1100, 300, 400, 2400, 2500, 2700, 3700 ,Figs. 1-164 and associated descriptions), comprising: a sensor module configured to be attachable to a human body to extract body fluid (on body electronics 1100 includes on body housing 122 and analyte sensor 14, Figs. 1-14 and 16-18 and associated descriptions; element 122 associated with elements 200, 300, 400, 2400, 2500, 2700, and 3700, Figs. 22-164 and associated descriptions; ISF, [0090]) and periodically measure a blood glucose level 
In regard to claim 2, Donnay discloses the applicator is configured to prevent the sensor module from being reinserted thereinto after having been operated once to eject the sensor module therefrom (the sensor and on body electronics may be provided as an integrated, undetachable package, which may be designed to be disposable after use, i.e., not re-used, [0110]; element 2427 which prevents element 122 from move back to the applicator, Figs. 61-65 and associated descriptions).

In regard to claim 4, Donnay discloses a separate protective cap is detachably coupled to the open side of the applicator to block the sensor module, preinstalled in the applicator, from being exposed externally (elements 204, 304, 404, 2504, 2704, and 3704, Figs. 4-5, 25-26, 40-44, 73-74, 91-92, and 109-110 and associated descriptions).
In regard to claim 5, Donnay discloses the protective cap is provided with a locking member to prevent the protective cap, coupled to the applicator, from being detached from the applicator, the locking member being configured to be locked or unlocked by the user's manipulation (locking member associated with elements 204, 304, 404, 2504, 2704, and 3704, Figs. 4-5, 25-26, 40-44, 73-74, 91-92, and 109-110 and associated descriptions; [0157]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Donnay as applied to claims 1-5 above, and further in view of Mackenzie et al. (USPGPUB 2013/0175234). In regard to claim 6, Donnay discloses the cap and the applicatior can be secured by threads, a friction fit, snap fit, a bayonet mount, an adhesive, etc. ([0157]) but does not specifically disclose the applicator is provided with a locking catch recess, and the locking member includes: a locking lever pivotably coupled to one side of the protective cap; and a locking catch protrusion provided on one end of the locking lever, wherein the locking lever is elastically supported in a direction in which the locking catch protrusion is fitted into and engaged with the locking catch recesses.
Mackenzie teaches a locking mechanism (elements 46 and 50, Figs. 3-4 and associated descriptions) for securing a lid (element 24, Figs. 3-4 and associated descriptions) and a cap (element 34, Figs. 3-4 and associated descriptions), wherein the lid comprises a locking catch recess (area under element 50, Figs. 4A, 4C, 4E, 4G, and 4I and associated descriptions); wherein the locking mechanism includes: a locking lever pivotably coupled to one side of the lid (element 46, Figs. 4A, 4C, 4E, 4G, and 4I and associated descriptions; flexed or bent, [0029]); and a locking catch protrusion provided on one end of the locking lever (protrusion near the end of element 46, Figs. 4A, 4C, 4E, 4G, and 4I and associated descriptions), wherein the locking lever is elastically supported in a direction in which the locking catch protrusion is fitted into and engaged with the locking catch recesses (to release the catch all one has to do is to lift the free end of the tab 46 to flex it outward from the periphery of the cap member, [0029]; Figs. 4A, 4C, 4E, 4G, and 4I and associated descriptions).
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the locking mechanism (Donnay) with the locking mechanism as taught by Mackenzie to yield predictable results, since both .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,179,107. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘107 anticipated claim 1 of present application.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-7 of copending Application No. 16/618,359 in view of Donnay. In regard to claims 1-7 of present application, claims 1 and 6-7 of ‘359 recites all the claimed limitations except a sensor module configured to . 
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHU CHUAN LIU/Primary Examiner, Art Unit 3791